Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,9,11,12,21,22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190310926 A1 (Hashimoto).
Regarding claim 1, Hashimoto teaches,
A system comprising: a plurality of nodes distributed between a first cluster and a second cluster, each of the plurality of nodes storing a copy of a source database(fig 1:2A-1,2B-1,2C-1; par 32 “In the example of FIG. 1, it is assumed that one node 2A-1 operates as a primary server, three nodes 2B-1 to 2B-3 operate as a synchronous standby server, and three nodes 2C-l to 2C-3 operate as an asynchronous standby server.”); and
a processor executing computer-readable instructions stored on a memory to(par 131 “The processor 10a deploys and executes the program 10g stored in the storage unit 10c on the memory lOb to implement the functions as the primary server 2A, the synchronous server 2B, the asynchronous server 2C, or the AP server 3 illustrated in FIG. 1.”):
designate a first node of the plurality of nodes as a primary node(par 34 “The primary server 2A is an example of an active node managing the master data of a DB. The primary server 2A performs a process of updating the DB of the primary server 2A according to a DB updating task.”);
designate remaining ones of the plurality of nodes as secondary nodes to take over from the primary node(fig 5:S4; par 103 “In the meantime, when it is determined that the WAL state of its own node 2 is the latest ("Yes" in step S3), the node 2 is promoted to a new primary server 2A-2 (see, e.g., FIG. 6) (step S4; see the arrow (3) in FIG. 6).”) upon failure of the primary node(fig 5:S1; par 98; “As illustrated in FIG. 5, the synchronous server 2B (and the asynchronous server 2C) detects that a failure accompanying server down has occurred in the primary server 2A-1 (see, e.g., FIG. 6) (step Sl; see the arrow (1) in FIG. 6).”);
designate a second node of the plurality of nodes as an initial active node(fig 5:S4; par 103 “In the meantime, when it is determined that the WAL state of its own node 2 is the latest ("Yes" in step S3), the node 2 is promoted to a new primary server 2A-2 (see, e.g., FIG. 6) (step S4; see the arrow (3) in FIG. 6).”);
backup the source database from the initial active node(fig 5:S6; par 112 “Then, the switching controller 24 of the primary server 2A-2 promotes the asynchronous server 2C whose WAL state is close to the latest, to a new synchronous server 2B-4 (see, e.g., FIG. 7) (step S6; see the arrow (5) in FIG. 7) and the process is ended.”);
automatically designate, based on a switch over policy, a third node of the plurality of nodes as a next active node upon the initial active node becoming unavailable(fig 5:S1; par 98; “As illustrated in FIG. 5, the synchronous server 2B (and the asynchronous server 2C) detects that a failure accompanying server down has occurred in the primary server 2A-1 (see, e.g., FIG. 6) (step S1; see the arrow (1) in FIG. 6).”); and
continue backups of the source database from the next active node upon the initial active node becoming unavailable(par 115 “In addition, the WAL number, which is an example of the priority information 213, may be updated according to the execution of the updating process by the primary server 2A and the synchronizing process by each node 2.”).

Regarding claim 9, Hashimoto teaches,
The system of claim 1, 
Hashimoto further teaches,
wherein the second node and the third node are each part of the first cluster.(fig 1:1,2; par 28 “FIG. 1 is a block diagram illustrating a configuration example of a cluster system 1 according to an embodiment. As illustrated in FIG. 1, the cluster system 1 is an example of a server system, and may include, for example, a plurality of nodes 2 constituting a cluster (seven nodes 2 in the example of FIG. 1), and one or more nodes 3 (one node 3 in the example of FIG. 1).” )

Regarding claims 11 and 12, they are the media comprising instructions to implement the method the system claims 1 and 9 implement and are rejected for the same reasons.
Regarding claims 21 and 22, they are the method the system claims 1 and 9 implement and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2,8,14,20,24,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190310926 A1 (Hashimoto) in view of US 10503612 B1 (Wang).

Regarding claim 2, Hashimoto teaches,
The system of claim 1, wherein the switch over policy prefers the node with the latest backup(fig 5:S4; par 103 “In the meantime, when it is determined that the WAL state of its own node 2 is the latest ("Yes" in step S3), the node 2 is promoted to a new primary server 2A-2 (see, e.g., FIG. 6) (step S4; see the arrow (3) in FIG. 6).”)
However, although Hashimoto teaches preferring switching over with nodes that have replicated closest in time, Hashimoto does not specifically teach a primary-only policy, wherein the processor selects the next active node from the plurality of nodes designated as the primary node.
On the other hand, Wang teaches 
A failover and failback system(Wang col 2 ln 1-3 “some embodiments include a system for failover and failback of an application between a primary compute infrastructure and a secondary compute infrastructure.”)
Applicant has specifically defined “primary-only policy” to be limited as follows throughout prosecution
“A primary-only EA policy defines that the next eligible EA node is to be selected from a primary node ( e.g., the primary node 410) and not a standby node.”(instant application specification par 101)).
wherein the switch over policy is a primary-only policy.(Wang fig 10:1020; col 20 ln 54-59 “A secondary DMS cluster 912b generates 1020 secondary snapshots of the virtual machines 924 while the virtual machines 924 are executing the application. In some embodiments, the SLA used to generate the primary snapshots in the primary environment 902a is used in the secondary environment 902b.”)
wherein the processor further executes the computer-readable instructions to select the next active node from the plurality of nodes designated as the primary node(fig 10:1020; (fig 10:1020; col 20 ln 54-59 “A secondary DMS cluster 912b generates 1020 secondary snapshots of the virtual machines 924 while the virtual machines 924 are executing the application. In some embodiments, the SLA used to generate the primary snapshots in the primary environment 902a is used in the secondary environment 902b.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hashimoto to incorporate the primary-only switch over policy of Wang.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Hashimoto -- a need for a solution for the issue of how to continue backing up after the failover(Wang col 4 ln 8-18) -- with Wang providing a known method to solve a similar problem. Wang provides “a system for failover and failback of an application between a primary compute infrastructure and a secondary compute infrastructure.”(Wang col 2 ln 1-3)
 
Regarding claim 8, Hashimoto teaches,
The system of claim 1, 
Hashimoto further teaches,
wherein the creation of the backup of the source database comprises capturing at least one transactional log from the initial active node or the next active node based upon a protection schedule.(par 35 “In addition to the DB updating process, the primary server 2A performs a synchronizing process for the nodes 2 that constitute the cluster. As an example, in the synchronizing process, the primary server 2A may transmit ( e.g., broadcast) update result information related to the updating process (e.g., log of WAL) to the synchronous server 2B and the asynchronous server 2C.” par 36 “The term "WAL" is an abbreviation for Write Ahead Logging, which is a transaction log written prior to writing in the DB. Hereinafter, it is assumed that the synchronizing process is performed using the WAL.”)
However, although Hashimoto teaches capturing transactional logs for the purposes of rebuilding a state during failover, Hashimoto does not specifically go into detail about capturing snapshots.
On the other hand, Wang teaches 
 wherein the creation of the backup of the source database comprises capturing at least one snapshot and at least one transactional log from the initial active node or the next active node based upon a protection schedule.(fig 7; col 14 ln 31-45 “FIG. 7 is a flow chart of a process 700 for generating a snapshot of an application, according to one embodiment. The process 700 may include performing additional data fetch jobs for an application when at least one of the data fetch jobs fail to successfully execute. In the additional data fetch jobs, a synchronized snapshot of the application is generated using incremental snapshots for machines associated with previously successfully data fetch jobs, and full snapshots for machines associated with previously failed data fetch.” )
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hashimoto to incorporate the periodic snapshots of Wang.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Hashimoto -- a need for a solution for the issue of how to continue backing up after the failover(Wang col 4 ln 8-18) -- with Wang providing a commonly known method to solve a similar problem. Wang provides “a system for failover and failback of an application between a primary compute infrastructure and a secondary compute infrastructure.”(Wang col 2 ln 1-3). 

Regarding claims 14 and 20, they are the media comprising instructions to implement the method the system claims 2 and 8 implement and are rejected for the same reasons.
Regarding claims 24 and 30, they are the method the system claims 2 and 8 implement and are rejected for the same reasons.

Claim(s) 3,4,7,15,16,19,25,26,29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190310926 A1 (Hashimoto) in view of  US 20070234115 A1 (Saika).

Regarding claim 3, Hashimoto teaches,
The system of claim 1, wherein the switch over policy prefers the node with the latest backup(fig 5:S4; par 103 “In the meantime, when it is determined that the WAL state of its own node 2 is the latest ("Yes" in step S3), the node 2 is promoted to a new primary server 2A-2 (see, e.g., FIG. 6) (step S4; see the arrow (3) in FIG. 6).”)
However, although Hashimoto teaches preferring switching over with nodes that have replicated closest in time, Hashimoto does not specifically teach a secondary-only policy, wherein the processor selects the next active node from the plurality of nodes designated as the secondary nodes.
On the other hand, Saika teaches 
The system of claim 1, wherein the switch over policy is a secondary-only policy(fig 22:S75; par 103 “The file server 160 (360) for which the failover has been completed finds out a possible new takeover destination to reconstruct a cluster. It should be noted that the takeover destination is limited according to the priority of the file server as described below.”), and
wherein the processor further executes the computer-readable instructions to select the next active node from the plurality of nodes designated as the secondary nodes(par 108,109 “High Priority; Failover to the remote site 2 can be carried out.” Par 94 “A geographically farther site is set to the destination of a takeover as the priority of the failover increases, and a geographically closer site is set to the destination of the takeover as the priority decreases.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hashimoto to incorporate the a secondary-only policy, wherein the processor selects the next active node from the plurality of nodes designated as the secondary nodes of Saika.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Hashimoto -- a need for a solution for the issue of how to prioritize which node to fail over to when there are multiple backups(Saika par 6,7 “There pose the following problems if there are available multiple options for a destination of a failover such as a node in a remote site in addition to the same node and other node in a local site.”) -- with Saika providing a known method to solve a similar problem. Saika provides “According to this invention, there is provided a failover method used for a system, … The method including the steps of: … setting a failover destination of the respective nodes of the primary site to either one of a node of the secondary site and a node of the primary site based on a correspondence set in advance between a priority and an extent of the failover destination; backing up data from a node of the primary site to a node of a determined failover destination;”(Saika par 12,21,23-24)
 
Regarding claim 4, Hashimoto teaches,
The system of claim 1, wherein the switch over policy prefers the node with the latest backup(fig 5:S4; par 103 “In the meantime, when it is determined that the WAL state of its own node 2 is the latest ("Yes" in step S3), the node 2 is promoted to a new primary server 2A-2 (see, e.g., FIG. 6) (step S4; see the arrow (3) in FIG. 6).”), and
However, Hashimoto do not specifically teach a prefer-secondary policy, wherein the processor further executes the computer-readable instructions to select the next active node from the plurality of nodes designated as the secondary nodes, or upon determining that none of the plurality of nodes are the secondary nodes, select the next active node from the plurality of nodes designated as the primary node.
On the other hand, Saika teaches 
 The system of claim 1, wherein the switch over policy is a prefer-secondary policy(fig 22:S75; par 103 “The file server 160 (360) for which the failover has been completed finds out a possible new takeover destination to reconstruct a cluster. It should be noted that the takeover destination is limited according to the priority of the file server as described below.”), and
wherein the processor further executes the computer-readable instructions to select the next active node from the plurality of nodes designated as the secondary nodes.(par 108,109 “High Priority; Failover to the remote site 2 can be carried out.”), or upon determining that none of the plurality of nodes are the secondary nodes, select the next active node from the plurality of nodes designated as the primary node(par 104-107; “Medium Priority; Failover to other NAS in the local site 1 can be carried out.”; Par 94 “A geographically farther site is set to the destination of a takeover as the priority of the failover increases, and a geographically closer site is set to the destination of the takeover as the priority decreases.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hashimoto to incorporate the a secondary-only policy, wherein the processor selects the next active node from the plurality of nodes designated as the secondary nodes of Saika.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Hashimoto -- a need for a solution for the issue of how to prioritize which node to fail over to when there are multiple backups(Saika par 6,7 “There pose the following problems if there are available multiple options for a destination of a failover such as a node in a remote site in addition to the same node and other node in a local site.”) -- with Saika providing a known method to solve a similar problem. Saika provides “According to this invention, there is provided a failover method used for a system, … The method including the steps of: … setting a failover destination of the respective nodes of the primary site to either one of a node of the secondary site and a node of the primary site based on a correspondence set in advance between a priority and an extent of the failover destination; backing up data from a node of the primary site to a node of a determined failover destination;”(Saika par 12,21,23-24)

Regarding claim 7, Hashimoto teaches,
The system of claim 1, 
Hashimoto further teaches,
wherein the processor further executes the computer-readable instructions to select the next active node based upon how recent the backup of each node is.(fig 6; par 103 “In the meantime, when it is determined that the WAL state of its own node 2 is the latest ("Yes" in step S3), the node 2 is promoted to a new primary server 2A-2 (see, e.g., FIG. 6)(step S4; see the arrow (3)in FIG. 6”)
However, Hashimoto do not specifically teach a priority assigned to at least a subset of the plurality of nodes.
On the other hand, Saika teaches 
wherein the processor further executes the computer-readable instructions to select the next active node based upon a priority assigned to at least a subset of the plurality of nodes.(par 103 “the file server 160 (360) for which the failover has been completed finds out a possible new takeover destination to reconstruct a cluster. It should be noted that the takeover destination is limited according to the priority of the file server as described below.” Par 104-109 describes the various priority levels assigned to various node subsets.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hashimoto to incorporate the a secondary-only policy, wherein the processor selects the next active node from the plurality of nodes designated as the secondary nodes of Saika.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Hashimoto -- a need for a solution for the issue of how to prioritize which node to fail over to when there are multiple backups(Saika par 6,7 “There pose the following problems if there are available multiple options for a destination of a failover such as a node in a remote site in addition to the same node and other node in a local site.”) -- with Saika providing a known method to solve a similar problem. Saika provides “According to this invention, there is provided a failover method used for a system, … The method including the steps of: … setting a failover destination of the respective nodes of the primary site to either one of a node of the secondary site and a node of the primary site based on a correspondence set in advance between a priority and an extent of the failover destination; backing up data from a node of the primary site to a node of a determined failover destination;”(Saika par 12,21,23-24)

Regarding claims 15,16, and 19, they are the media comprising instructions to implement the method the system claims 3,4, and 7 implement and are rejected for the same reasons.
Regarding claims 25,26, and 29, they are the method the system claims 3,4,and 7 implement and are rejected for the same reasons.

Claim(s) 5,17,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190310926 A1 (Hashimoto) in view of  US 20110022882 A1 (Jaehde).

Regarding claim 5, Hashimoto teaches,
The system of claim 1, 
Hashimoto further teaches,
wherein the switch over policy is a prefer-primary policy(fig 7:2A-2; par 109 “Based on one of the above rules, each node 2 that determines that the latest WAL has been applied to the plural nodes 2 including its own node 2 may determine whether its own node 2 is a target of promotion to the primary server 2A-2.”), and
wherein the processor further executes the computer-readable instructions to select the next active node from the plurality of nodes designated as the primary node(par 105 “When there are plural synchronous servers 2B to which the latest WAL has been applied (i.e., when there are plural switching candidates), one synchronous server 2B of these switching candidates may be promoted to the primary server 2A-2 based on a rule shared in advance between the synchronous servers 2B.”), or upon determining a failure in the plurality of nodes is the primary node, select a replacement primary node from the plurality of nodes designated as the secondary nodes(fig 9; par 112 “Then, the switching controller 24 of the primary server 2A-1 promotes the asynchronous server 2C whose WAL state is close to the latest, to a new synchronous server 2B-4 (see, e.g., FIG. 9) (step S13; see the arrow (3) in FIG. 9) and the process is ended.”).
However, Hashimoto do not specifically teach upon determining that none of the plurality of nodes are the secondary nodes, select the next active node from the plurality of nodes designated as the primary node.
On the other hand, Jaehde teaches 
 The system of claim 1, wherein the switch over policy is a prefer-secondary policy(Fig 4:450; par 81 “Based on the health information for the nodes in the local failover scope, the determined scope of the power failure, information regarding an amount of time required for failover to a remote node in a remote failover scope, and optionally, infrastructure information, the failover scopes of the failover policy are dynamically modified to identify nodes that are within the scope of the power failure, nodes that are not within the scope of the power failure, and relative measures of the nodes with regard to suitability as candidates for failover of application(s) on the faulty node (step 450).”), and 
wherein the processor further executes the computer-readable instructions to select the next active node from the plurality of nodes designated as the secondary nodes(par 78 “Moreover, as mentioned above, whether to failover to a local node or a remote node may be determined, at least partially, based on the amount of time that the faulty node can continue to operate on a backup power Supply provided via the faulty node's UPS.”), or upon determining that none of the plurality of nodes are the secondary nodes, select the next active node from the plurality of nodes designated as the primary node(fig 4:460; par 81 “The selection of the one or more best candidate nodes for failover may be performed in a manner Such as previously described, e.g., selecting a local node, if one exists that is not subject to the power failure, determining if failover to a remote node can be performed based on how long the faulty node can operate on backup battery power and the time to perform a remote failover operation, selecting a local node that is subject to the power failure in the event that the failover operation cannot be performed within the amount of time the faulty node can remain operational on backup battery power, etc.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hashimoto to incorporate the idea of upon determining that none of the plurality of nodes are the secondary nodes, select the next active node from the plurality of nodes designated as the primary node of Jaehde.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Hashimoto -- a need for a solution for the issue of how to prioritize failover options when the default option becomes unavailable(Jaehde par 18 “The objective is to dynamically deter mine the most reliable node of the high availability cluster in the event of a failure and drive the failover to that node, even to the extent of overriding any established or default failover policies.”)-- with Jaehde providing a known method to solve a similar problem. Jaehde provides “The illustrative embodiments provide a mechanism for dynamically updating failover polices in a high availability cluster of computing devices so as to increase application availability.”(Jaehde par 18)

Regarding claim 17, it is the media comprising instructions to implement the method the system claim 5 implements and is rejected for the same reasons.
Regarding claim 27, it is the media comprising instructions to implement the method the system claim 5 implements and is rejected for the same reasons.

Claim(s) 6,18,28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190310926 A1 (Hashimoto) in view of  US 7389300 B1 (Shah).
Regarding claim 6, Hashimoto teaches,
The system of claim 1, 
Hashimoto further teaches,
wherein the switch over policy can be any policy, and wherein the processor further executes the computer-readable instructions to select any available node from the plurality of nodes as the next active node.(par 105 “When there are plural synchronous servers 2B to which the latest WAL has been applied (i.e., when there are plural switching candidates), one synchronous server 2B of these switching candidates may be promoted to the primary server 2A-2 based on a rule shared in advance between the synchronous servers 2B. The rule may include, for example, one of the followings.” Par 105-108 describes various switch over promotion rules, and explains that these rules are only a few examples and that more or different rules can be created as needed.)
However, Hashimoto does not specifically teach wherein the switch over policy is an "any" policy, wherein the processor selects any available node from the plurality of nodes as the next active node.
On the other hand, Shah teaches 
A failover system(col 3 ln 38-54 “According to another embodiment, the secondary group may include a plurality of nodes, and the system may include a recovery manager configured to support application failover.”)
wherein the switch over policy is an "any" policy, and wherein the processor further executes the computer-readable instructions to select any available node from the plurality of nodes as the next active node(col 14-15 ln 64-5 “In different embodiments, if multiple nodes of primary group 160 are available, any of a variety of techniques may be used to select the particular primary group node to be used for failover---e.g., the node may be selected at random, or based on current load measurements ( e.g., the least loaded primary group node may be selected), etc.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hashimoto to incorporate the failover policy of Shah.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Hashimoto -- a need for a solution for the issue of how to pick the next server when there are multiple servers(Hashimoto par 105) -- with Shah providing a known method to solve a similar problem. Shah provides “According to another embodiment, the secondary group may include a plurality of nodes, and the system may include a recovery manager configured to support application failover. Upon a detection of a failure ( e.g., a failure of an application at the source node whose state is being replicated, or a failure of the source node itself), the recovery manager may be configured to make a determination whether one or more nodes of the primary group are  operational. If such primary group nodes are found, one primary group node may be selected as a target of application fail over, and the primary replica maintained therein may be used to establish application state.”(Shah col 3 ln 39-49)

Regarding claim 18, it is the media comprising instructions to implement the method the system claim 6 implements and is rejected for the same reasons.
Regarding claim 28, it is the media comprising instructions to implement the method the system claim 6 implements and is rejected for the same reasons.

Claim(s) 10,13,23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190310926 A1 (Hashimoto) in view of  US 20190339870 A1 (Meiri).

Regarding claim 10, Hashimoto teaches,
The system of claim 1, wherein the second node is part of the first cluster and the third node is asynchronous and a separate category from the first two nodes(par 33 “In the following description, a node 2 operating as a primary server may sometimes be referred to as a "node 2A" or a "primary server 2A". A node 2 operating as a synchronous standby server may sometimes be referred to as a "node 2B" or a "synchronous server 2B". A node 2 operating as an asynchronous standby server may sometimes be referred to as a "node 2C" or an "asynchronous server 2C". A node 2 may sometimes be referred to as a "server 2" or a "DB server 2".”) 
However, Hashimoto do not specifically teach separating the third node into a different cluster.
On the other hand, Meiri teaches 
The system of claim 1, wherein the second node is part of the first cluster(par 15 “In an embodiment, target site 112 is either co-located with source site 102 or is in close geographic proximity (e.g., within the same building or building complex) with the source site 102. By contrast, target site 112' is remotely located from both the source site 102 and the target site 112. For example, target site 112' may be geographically dispersed across cities, states, or even countries with respect to source site 102 and target site 112'.”) and the third node is part of the second cluster(fig 3 “Storage cluster C”; par 27 “In the process of FIG. 3, a storage cluster A refers to a source site (e.g., site 102 of FIG. 1) or a source device 202 of FIG. 2. Storage cluster B refers to a target site 112 of FIG. 1 or one of target devices 228 of FIG. 2. Storage cluster C refers to target site 112' of FIG. 1 or another one of target devices 228 of FIG. 2.”).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hashimoto to incorporate the clustering of Meiri.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Hashimoto -- a need for a solution for the issue of how to update remote backups based on local backups(Meiri par 2,19) -- with Meiri providing a known method to solve a similar problem. Meiri provides “a method for performing a data replication process in a storage system. The method includes creating, at a first target site, an empty container in a storage system. The empty container matches a container at a source site in response to initiation of an asynchronous data replication process. The method also includes transmitting, by the first target site, a command to a second target site to create a container at the second target site. The first target site performs the asynchronous data replication process, which includes scanning the data upon receipt from the source site for a first target replication cycle and transmitting the scanned data to the container at the second target site for a second target replication cycle.”(Meiri par 5)

Regarding claim 13, it is the media comprising instructions to implement the method the system claim 10 implements and is rejected for the same reasons.
Regarding claim 23, it is the media comprising instructions to implement the method the system claim 10 implements and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170235758 A1 - Gopalapura - general backup policy reference. 
 US 20200110675 A1 - Wang - general backup policy reference.
US 20160048408 A1 - Madhu - general backup policy reference.
US 20200349018 A1 - Meadowcroft - Real time backup system.
US 10725866 B1 - Palaiah - active and passive backups, updates passive backups. 
US 20200104377 A1 - Earnesty - selects migration targets based on requirements. Related to priority/ranking of failover nodes
US 20200104376 A1 - Earnesty - similar, might be better, more focused on target requirements.  Related to priority/ranking of failover nodes 
US 20200050522 A1 - Coleman - general backup policy reference, failover into the same cluster. related to claim 9.
US 20190384496 A1 - Abdul Rasheed - backup sent to cluster, may be implemented across cluster.
US 20190324865 A1 - Weissman - policy group selection pattern - picks where to store backups. Has two clusters. Related to priority/ranking of failover nodes
US 20190155699 A1 - Luo - Generic incremental backup system, similar time machine to applicant.
US 10719407 B1 - Chockalingam - Generic backup system, fault domains.
US 20180157561 A1 - Venkatesh - round robin failover for disaster recovery 
US 20170235950 A1 - Gopalapura Venkatesh - round robin failover more detail than Venkatesh 
US 20140201171 A1 - Vijayan - round robin failover for backups.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.X./             Examiner, Art Unit 2113                                                                                                                                                                                           /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113